DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 02 February 2021, the amendments to the claims have been entered into the application.  After the amendment, claims 7 & 13 have been cancelled, claims 18 & 19 have been added, and claims 1-6, 8-12, & 14-19 are currently pending the application, with claims 1-5, 9-11, & 15-17 withdrawn from further consideration as being drawn to non-elected inventions and/or species.  Claims 6, 8, 12, 14, and 18-19 will be considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 8, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 5,505,188 issued to Williams (Williams).
Regarding claim 6, Williams discloses a projectile launcher (See Figures, clearly illustrated) with a gas port (851), the projectile launcher comprising; a breech; a bolt, partially disposed in the breech, the bolt is configured to advance a projectile to a firing position; a pressurized gas source (49); the gas port being disposed in the breech, between a face of the bolt and the projectile when the projectile is in the breech (See at least Figure 34, clearly illustrated, Note:  the definition of breech is the rearmost portion of the barrel, and the applicant has not provided any additional structural limitations to the breech in the claim or an alternative definition for the term breech to positively define the locational or structural limitations of the claimed breech), the gas port  is configured and arranged to bleed gas that is used to fire a projectile loaded in the breech; and ancillary equipment that is configured to be actuated by the pressurized gas that is bled through the gas port (861).
	Alternatively, Williams discloses the claimed invention except for the specific location of the gas port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gas port at various points along the barrel including within the chamber, breech, or in the muzzle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Optionally, Williams discloses the claimed invention except for the specific location of the gas port.  It would have been an obvious matter of design choice to provide the gas port at verious points along the barrel including with the chamber, breech, or in the muzzle, since applicant has not disclosed that the specific location of the gas port solves any stated problem or is for any particular purpose and it appears 
	Note:  The applicant clearly states in the specification that the gas port can be disposed anywhere along the body, breech, or barrel, indicating that the specific location is not essential to the inventive concept.
	Regarding claim 8, Williams further discloses wherein the ancillary equipment is directly actuated by the pressurized gas that is bled through the gas port (See at least Col. 10 Lines 37-60).
	Regarding claim 12, Williams discloses a projectile launcher (See Figures, clearly illustrated) with a gas port (851), the projectile launcher comprising, a breech; a bolt configured to advance a projectile to a firing position; a pressurized gas source configured to fire a projectile loaded in the breech (49); the gas port downstream of the pressurized gas source and disposed through the breech between a face of the bolt and the projectile, when the projectile is loaded in the breech (See at least Figure 34, clearly illustrated, Note:  the definition of breech is the rearmost portion of the barrel, and the applicant has not provided any additional structural limitations to the breech in the claim or an alternative definition for the term breech to positively define the locational or structural limitations of the claimed breech), the gas port being configured and arranged to bleed gas released from the pressurized gas source; and ancillary equipment configured to be actuated by the pressurized gas that is bled through the gas port (861).
	Alternatively, Williams discloses the claimed invention except for the specific location of the gas port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gas port at 
	Optionally, Williams discloses the claimed invention except for the specific location of the gas port.  It would have been an obvious matter of design choice to provide the gas port at verious points along the barrel including with the chamber, breech, or in the muzzle, since applicant has not disclosed that the specific location of the gas port solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the gas port provided at any location along the barrel.
	Note:  The applicant clearly states in the specification that the gas port can be disposed anywhere along the body, breech, or barrel, indicating that the specific location is not essential to the inventive concept.
	Regarding claim 14, Williams further discloses wherein the ancillary equipment is directly actuated by the pressurized gas (See at least Col. 10 Lines 37-60).
	Regarding claim 18, Williams further discloses wherein the gas port is configured and arranged to deliver the pressurized gas without any additional tubing downstream of the gas port (See at least Figure 34, element 851 is a singular component that would deliver pressurized gas without additional tubing).
	Regarding claim 19, Williams further discloses wherein the gas port is configured and arranged to deliver the pressurized gas without any additional tubing downstream of the gas port (See at least Figure 34, element 851 is a singular component that would deliver pressurized gas without additional tubing).
Response to Arguments
The amendments provided by the applicant have been addressed by the examiner in the revised rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641